Citation Nr: 0703227	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO), which denied the veteran entitlement to 
service connection for a low back disorder, hearing loss, 
tinnitus, hemorrhoids, and jungle rot.

In April 2006, the veteran appeared at the RO and offered 
testimony in support of his claim at a video-conference 
hearing with the undersigned.  A transcript of the veteran's 
testimony has been associated with is claims file. 

The veteran's claim of entitlement to service connection for 
a low back disability is addressed in the remand attached to 
this decision and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Notwithstanding evidence denoting the presence of current 
disablement of the veteran due to hearing loss and tinnitus, 
competent evidence of a nexus between any of the foregoing 
and the veteran's period of service or any event thereof, 
including exposure to acoustic trauma, is lacking.

2.  There is no showing of current disablement of the veteran 
due to hemorrhoids or jungle rot.

CONCLUSION OF LAW

Hearing loss, tinnitus, hemorrhoids, and jungle rot were not 
incurred in or aggravated by military service, nor may 
tinnitus or sensorineural hearing loss be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003; and a rating 
decision in June 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In hearing testimony and other statements on file, the 
veteran argues that his claimed disorders originated in 
service 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as tinnitus or sensorineural hearing 
loss, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of that disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Here none of the veteran's service medical records show 
complaints or findings referable to hearing loss, tinnitus, 
hemorrhoids, or a skin disorder of any kind.  On his 
separation examination in March 1971, a clinical evaluation 
of the veteran's ears, skin, anus, and rectum found no 
abnormalities.  On a contemporaneous report of medical 
history, the veteran specifically denied past or present 
history of hearing loss, piles or rectal disease, and skin 
disease. 

Postservice, there is no showing of tinnitus or sensorineural 
hearing loss within the one-year period immediately following 
the veteran's discharge from service in May 1971.  When 
examined by VA in September 2003, many years after service, 
the veteran was noted to have mild to severe sensorineural 
hearing loss and tinnitus.  That evidence is the first 
evidence or record demonstrating the presence of those 
disabilities and is dated over 30 years following the 
veteran's separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

Furthermore, there is no showing in the objective medical 
evidence of file of hemorrhoids or of a chronic skin disorder 
of any kind.  No medical professional has diagnosed any 
hemorrhoids or skin disability.  In fact, the veteran 
testified that he has never sought medical treatment for 
either of these disorders.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, service connection for hemorrhoids 
and a skin disorder must be denied because the first 
essential criterion for a grant of service connection, 
competent evidence of the existence of claimed disabilities, 
has not been met.

As to those disorders for which there is a showing of current 
disablement, there is nonetheless absent from the record 
competent evidence linking any of those entities to the 
veteran's period of service or any event thereof, including 
any claimed injury.  No medical professional provides 
findings or opinions to that effect.  Rather, it is only the 
veteran that voices opinions about the relationship of his 
claimed disabilities to his period of active duty and certain 
incidents thereof.

Pursuant to 38 U.S.C.A. § 1154, the Board cannot deny the 
occurrence of an inservice injury sustained in combat; 
however, the occurrence of an inservice injury is not 
dispositive in this instance.  There must be a showing, 
pursuant to Hickson, of current disability and linkage 
between such disability and the inservice injury.  Here, 
competent evidence of a nexus to service is totally lacking.  
Only the veteran himself has offered opinions linking his 
hearing loss and tinnitus to service.  The record does not 
reflect that the veteran has the requisite medical background 
or training so as to render competent his opinions as to 
questions of medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran's VA examining physician in October 2003 
concluded after a review of the veteran's medical records 
that the veteran's current hearing loss and tinnitus are most 
likely not related to noise exposure in service.  No medical 
evidence has been submitted to rebut these opinions.

In the absence of a showing of a skin disorder or 
hemorrhoids, or a nexus between hearing loss and tinnitus and 
the veteran's service, a preponderance of the evidence is 
against entitlement to service connection for the claimed 
disabilities.

Accordingly, the appeal must be denied in its entirety.  In 
reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, those claims must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hemorrhoids is denied.

Service connection for jungle rot is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).

At his April 2006 hearing, the veteran indicated that he had 
been treated for his low back disorder by a Dr. Gedry or 
Guidry in Slidell, Louisiana, from approximately the 1980s to 
the present.  There are no records in the claims folder from 
that physician.  Therefore, those records should be sought 
and associated with the claims folder if possible.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
information and release from the veteran, 
obtain records from Dr. Gedry or Guidry 
in Slidell, Louisiana, relating to the 
treatment of the veteran for a low back 
disorder.

2.  Then, review the issue on appeal.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


